DETAILED ACTION
Response filed on 1/14/2021 has been entered and made of record.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
Claim 3 is canceled.
No new claims added.
Claims 1, 6, 11, and 16 are modified.
Claims 1-2 and 4-20 are pending for examination.
Response to arguments.
Re: 35 U.S.C. 112 rejection
Though rejected claim 3 is canceled, the subject matter of the claim is incorporated in claim 1, unchanged.
35 U.S.C. 112 rejection is withdrawn for claim 3 but is reintroduced for claim 1, as described in next section. 
Re: 103 rejection
Examiner’s response has been fully considered but is moot in view claim amendments necessitating updated search and introduction of new prior art which were not used to reject existing claims.
35 U.S.C. 103 rejections are not withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-2, 4-5, and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 cite “wherein each RB in the frequency range in a same symbol period concurrently carries information from all of the UEs”. It is not clear how each RB in the frequency range may carry information from all of the UEs. From the specification and the figures it is understood that the frequency range is divided into resources which may be resource blocks and are allocated to UEs. Therefore each RB may not carry information from all of the UEs. A symbol period may carry information for all the user equipments in different resource blocks spanning the whole bandwidth.
Examiner, for continuing prosecution, will interpret the claim as, “wherein RBs in the frequency range in a same symbol period concurrently carries information from all of the UEs”, replacing “each RB” of the claim by “RBs”.
 Claims 2, 4-5, and 12-15 are rejected based on their dependencies on either claim 1 or claim 11. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, 9, 11-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over CHENG Jung-Fu et al. (WO 2019/120631), hereinafter “Cheng” in view of CHENDAMARAI KANNAN et al. (US 2017/0359815 A1), hereinafter “Chendamarai”.
Claim 1 is for method in a user equipment and claim 11 is for the user equipment implementing method of claim 1.
Regarding claim 1, Cheng teaches, ‘a method for transmitting an uplink signal in a wireless network that provides an interlace structure in a frequency domain for uplink transmission’ (Cheng: [Abstract], “The present disclosure relates to methods and arrangements for determining a next interlace to be applied during a next transmission interval for a transmission in an unlicensed spectrum”), comprising: 
Cheng however fails to expressly teach, but Chendamarai in the same field of endeavor teaches, ‘obtaining a bit sequence which uniquely identifies a user equipment (UE) among a plurality of UEs in the wireless network’ (Chendamarai: [0067], “Another consideration of the present disclosure is resource allocation on the UCI channels. A "resource" for UCI transmissions is defined as the combination of an interlace index and a multiplexing index. For example, if 10 interlaces of the sPUCCH are available and each interlace can allow multiplexing of up to two access terminals 120, this creates 20 sPUCCH resources. The multiplexing index may refer to the cyclic shift index or the Walsh code/Orthogonal Cover Code (OCC) index”). 
Multiplexing of multiple access terminals/user equipments in each interlace, as disclosed by Chendamarai implies a user equipment will have resources allocated over all the interlaces spanning the whole bandwidth.
It would have been obvious to one of ordinary skill in the art before the effected filing date of the claimed invention to combine teaching of Chendamarai with that of Cheng to add flexibility to resource allocation across the bandwidth for all the user equipments taking part in simultaneous communication with the base station.
Cheng teaches, ‘identifying a frequency range which is shared by the UEs and is partitioned into an integer number of N interlaces, each interlace formed by a sequence of resource blocks (RBs) that are non-adjacent and equidistant in frequency’ (Cheng: Pg.2, lines 28-30, “one carrier is divided into N interlaces (N = 10 for 20 MHz carrier, and N = 5 for 10 MHz carrier), each interlace consisting 30 of M equally spaced physical resource blocks (M = 10 for both 10 MHz and 20 MHz carrier)”; see also Fig. 3); and 
‘transmitting the uplink signal’ is implied by Cheng (Fig. 2), Cheng fails to expressly teach ‘transmitting the uplink signal combined with the bit sequence from the UE to a base station in the wireless network, wherein the transmitted uplink signal combined with the bit sequence from the UE spreads across all of the N interlaces’.
As discussed above, the disclosure by Chendamarai teaches multiplexing of multiple user equipment transmissions in each interlace, where allocation of resources for a user equipment may be based on the bit sequence of Walsh codes, and thus teaches the claim element. 
Cheng teaches, ‘wherein each RB in the frequency range in a same symbol period concurrently carries information from all of the UEs’ (implied by the disclosure above that carrier is divided into N interlaces assigned for different users, and thus users are assigned resources across the whole set of RBs. Cheng also discloses that a symbol period is the period over which the interlace structure shifts, “the method comprises shifting the interlace structure in the frequency domain each time interval, e.g., each one symbol”, implying resources used by user equipments may be based on a symbol period).

	Regarding claim 11, presence of an antenna in a wireless communication device is implied. Cheng discloses ‘a transceiver’ (Pg. 10, lines 7-8 discloses a existence of a transmitter; presence of a receiver is implied in communication with an access point) coupled to the antenna;
one or more processors coupled to the transceiver (Fig. 6, element 81a); and memory coupled to the one or more processors (Fig. 6, element 81b).
The claim is a change in category compared to claim 1. Claim is rejected based on rejection of claim 1.


Claim 2 is for method in a user equipment and claim 12 is for the user equipment implementing method of claim 2.
Regarding claim 2, combination of Cheng and Chendamarai teaches the method of claim 1. Chendamarai teaches, ‘wherein the bit sequence is a pseudo-random (PR) bit sequence, an 
orthogonal bit sequence, or a quasi-orthogonal bit sequence’ (implied by use of Walsh codes for bit sequence designation; Walsh codes are orthogonal).
Claim 12 is a change in category compared to claim 2. Claim is rejected based on rejection of claim 2.

Claim 4 is for method in a user equipment and claim 14 is for the user equipment implementing method of claim 4.
Regarding claim 4, combination of Cheng and Chendamarai teaches ‘the method of claim 1, wherein the frequency range is in an unlicensed spectrum of a Fifth-Generation New Radio (5G NR) wireless network’ (Cheng: Pg.8, lines 12-13, “Figure 1 schematically illustrates an example wireless communications network 10, e.g., a wireless communications network configured for operation according to SG technologies.”).
Claim 14 is a change in category compared to claim 4. Claim is rejected based on rejection of claim 4.

Claim 5 is for method in a user equipment and claim 15 is for the user equipment implementing method of claim 5.
Regarding claim 5, combination of Cheng and Chendamarai teaches ‘the method of claim 1, wherein the frequency range is in an unlicensed spectrum of a Long Term Evolution (LTE)-based wireless network (Cheng: Pg. 1, lines 3-4, “The present disclosure relates generally to the field of transmission in a wireless communications network operating in an unlicensed spectrum”; “In MulteFire and in LTE a subcarrier spacing of 15kHz may be used”).
Claim 15 is a change in category compared to claim 5. Claim is rejected based on rejection of claim 5.

Regarding claim 13, combination of Cheng and Chendamarai teaches the method of claim 11’. Claim element, ‘wherein each RB in the frequency range carries information from all of the UEs’ has been discussed above in claim 1, as per interpretation discussed in 112 rejection section.

Claim 9 is for method in a user equipment and claim 19 is for the user equipment implementing method of claim 9.
Regarding claim 9, Cheng teaches ‘the method of claim 6’. 
Chendamarai teaches, ‘method further comprising: transmitting the uplink signal with error-correction code using the different one of the N interlaces in each of N consecutive symbol periods’ (implied by disclosure in Chendamarai in [0096], “Additionally, if the payload size of the UCI to be carried on a subframe is larger than a certain threshold, it may be preferable to limit the MCS of the PUSCH on that particular subframe. However, in a multi-subframe grant, the MCS of the PUSCH may not be indicated for all the subframes, and instead, the indication may correspond to a common MCS across all the subframes in the grant. In such cases, the access point 110 may preconfigure an alternative MCS to be used by the access terminal 120 depending on the UCI payload (e.g., UCI payload 302). The alternate MCS may either be specified as an absolute MCS as a function of the UCI payload size, or as a differential in MCS with respect to the MCS indicated in the grant”).
Though combination of Cheng and Chendamarai fails to expressly teach, ‘wherein at least one of the N interlaces has a different number of RBs from others of the N interlaces’, it would have been 
Claim 19 is a change in category compared to claim 9. Claim is rejected based on rejection of claim 9.

Claims 6-8, 10, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over CHENG Jung-Fu et al. (WO 2019/120631), hereinafter “Cheng”.
Claim 6 is for method in a user equipment and claim 16 is for the user equipment implementing method of claim 6.
Regarding claim 6, Cheng teaches ‘a method performed by a user equipment (UE) in a wireless network that provides an interlace structure in a frequency domain for uplink transmission’ (discussed above in claim 1), comprising: 
‘identifying a frequency range which is shared by a plurality of UEs and is partitioned into an integer number of N interlaces, each interlace formed by a sequence of resource blocks (RBs) that are non-adjacent and equidistant in frequency’ (discussed above in claim 1); and 
‘transmitting an uplink signal using a different one of the N interlaces in each of N consecutive symbol periods’ (implied by the disclosure in Pg.4, lines 14-18, “The method for determining a next interlace comprises defining a frequency shift based on the number of PRBs per interlace and a maximum allowed power for a single interlace and determining the next interlace structure by shifting the first interlace structure by the defined frequency shift.”; frequency shift for transmission in the next symbol effectively may fall in a different interlace than the interlace for the previous symbol period; transmission interval may be symbol based as discussed above in claim 1).
Claim 16 is a change in category compared to claim 6. Claim is rejected based on rejection of claim 6.

Claim 7 is for method in a user equipment and claim 17 is for the user equipment implementing method of claim 7.
Regarding claim 7, Cheng teaches ‘the method of claim 6, wherein the UE uses the N interlaces according to a cyclic pattern which repeats every N symbol periods’ (implied by disclosures in Cheng, Pg. 12, lines 22-24, “According to some embodiments, the defined frequency shift is a predetermined number of subcarriers, e.g., a hopping offset selected as a multiple of a PRB bandwidth”, and Pg. 12, lines 30-31, “This is equivalent to adding a cyclic shift in frequency domain to each OFDM symbol”).
Claim 17 is a change in category compared to claim 7. Claim is rejected based on rejection of claim 7.

Claim 8 is for method in a user equipment and claim 18 is for the user equipment implementing method of claim 8.
Regarding claim 8, Cheng teaches ‘the method of claim 6, wherein the N interlaces in a given symbol period are allocated to respective ones of the UEs, with each UE allocated with a different one of the N interlaces’ (implied by disclosure by Cheng, Pg.11, lines 6-9, “an example with an interlace design having a total of 24 PRBs and 8 interlaces (see Table 1) each containing 3 PRBs, this interlace design supports 8 transmitting arrangements/wireless devices in the uplink (each wireless device being assigned one interlace)”).
Claim 18 is a change in category compared to claim 8. Claim is rejected based on rejection of claim 8.

Claim 10 is for method in a user equipment and claim 20 is for the user equipment implementing method of claim 10.
Regarding claim 10, Cheng teaches ‘the method of claim 6, wherein the frequency range is in an unlicensed spectrum of a Fifth-Generation New Radio (5G NR) wireless network’ (Cheng: Pg.8, lines 12-13, “Figure 1 schematically illustrates an example wireless communications network 10, e.g., a wireless communications network configured for operation according to SG technologies”) ‘or a Long Term Evolution (LTE)-based wireless network’ (Cheng: Pg. 1, lines 3-4, “The present disclosure relates generally to the field of transmission in a wireless communications network operating in an unlicensed spectrum”; “In MulteFire and in LTE a subcarrier spacing of 15kHz may be used”).
Claim 20 is a change in category compared to claim 10. Claim is rejected based on rejection of claim 10.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895.  The examiner can normally be reached on Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462                                                                                                                                                                                                        
/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462